


Exhibit 10.9(a)


AMENDED AND RESTATED
METROPCS COMMUNICATIONS, INC.
2004 EQUITY INCENTIVE COMPENSATION PLAN


EMPLOYEE NON-QUALIFIED STOCK OPTION AWARD AGREEMENT


Pursuant to this Employee Non-Qualified Stock Option Award Agreement, executed
by MetroPCS Communications, Inc. (the “Company”) and [First, Middle and Last
Name] (the “Optionee”), an employee of the Company or one of its Affiliates, the
Company hereby grants to the Optionee on [Option Grant Date] (the “Grant Date”),
a right (the “Award”) to purchase from the Company up to, but not exceeding in
the aggregate, [Share Number] shares of common stock (“Option Shares”), par
value $0.0001 per share, of the Company (“Common Stock”) at [Option Price] per
share (the “Exercise Price”), which has been determined to be no less than the
Fair Market Value per share of the Common Stock on the Grant Date, pursuant to
the Amended and Restated MetroPCS Communications, Inc. 2004 Equity Incentive
Compensation Plan (the “Plan”), with such number of shares and such price per
share being subject to adjustment as provided in the Plan, and further subject
to the following terms and conditions. The Award is not intended to qualify as
an “incentive stock option” within the meaning of Section 422 of the Code.


1.    Relationship to Plan
This Award is subject to all of the terms, conditions and provisions of the Plan
and administrative interpretations thereunder, if any, which have been adopted
by the Company's Compensation Committee (“Committee”) and are in effect on the
date hereof, as well as the provisions of this Agreement. Except as defined
herein, capitalized terms shall have the same meanings ascribed to them under
the Plan. For purposes of this Award Agreement:
(a)    “Employment” means employment with the Company or any of its Affiliates.
(b)    “Option Period” means the period commencing upon the Grant Date and
ending on the date on which the Award expires pursuant to Section 3.
(c)    “Option Shares” means the shares of Common Stock covered by this Award
Agreement.
2.    Exercise and Vesting Schedule
(a)    Schedule. The Award shall vest and may be exercised in installments in
accordance with the following schedule:
Date Vested
Percentage of Option Shares
Vested and Exercisable
First (1st) year anniversary of
the Grant Date
25%
Following the first (1st) year anniversary of the Grant Date, each monthly
anniversary of the Grant Date for 36 successive months
2.0833%





--------------------------------------------------------------------------------




As of the fourth (4th) year anniversary of the Grant Date, all Option Shares
covered by the Award shall be 100% vested and exercisable. The Optionee must be
in continuous Employment from the Grant Date through the date of exercisability
in order for the Award to become vested and exercisable with respect to
additional shares of Common Stock on such date.
(b)    Change of Control. Notwithstanding the vesting schedule noted above in
Section 2(a) above and Section 10.12(a) of the Plan, in the event that a Change
of Control occurs, as defined in Section 1.2 of the Plan, this Award shall
become fully vested and exercisable, provided that the Optionee has been in
continuous Service since the Grant Date, except where the Optionee shall be on a
temporary leave of absence approved by the Board, but during such period no
portion of the Award shall vest. If approved by the Board prior to or within
thirty (30) days after such time as a Change of Control shall be deemed to have
occurred, the Board shall have the right for a forty-five (45) day period
immediately following the date that the Change of Control is deemed to have
occurred to require Optionee to transfer and deliver to the Company this Award
in exchange for an amount equal to the “cash value” (defined below) of the
Award. Such right shall be exercised by written notice to Optionee. The cash
value of the Award shall equal the excess of the “market value” (defined below)
per share of the Common Stock over the Exercise Price, if any, multiplied by the
number of Option Shares subject to this Award that have not been previously
exercised by the Optionee. For purposes of the preceding sentence, “market
value” per share shall mean the higher of (i) the average of the Fair Market
Value per share of Common Stock on each of the five (5) trading days immediately
following the date a Change of Control is deemed to have occurred or (ii) the
highest price, if any, offered in connection with the Change of Control, as
determined by the Board. The amount payable to Optionee by the Company pursuant
to this Section 2(b) shall be in cash or by certified check and shall be reduced
by any taxes required to be withheld.
(c)    Expiration. To the extent the Option Shares covered by this Award become
vested and exercisable, such Award may be exercised in whole or in part (at any
time or from time to time, except as otherwise provided herein) for whole Option
Shares until expiration of the Award pursuant to the terms of this Award
Agreement or the Plan.
3.    Termination of Award
(a)    Expiration Date. The Option Period shall expire on the tenth (10th) year
anniversary of the Grant Date, except as otherwise provided in this Section 3.
(b)    Termination of Employment Other Than Due to Death, Disability or
Retirement. If the Optionee's Employment terminates for any reason other than
due to death, Disability or Retirement, then:
(i)    any unvested Option Shares shall be immediately forfeited as of such
termination date and no further vesting shall occur; and
(ii)    any vested Option Shares shall be exercisable until the earlier of (A)
the six (6) month anniversary of such Employment termination date, or (B) the
expiration of the Option Period, and thereafter the Award shall expire,
terminate and be of no further force and effect.
(c)    Termination of Employment Due to Retirement. If the Optionee's Employment
terminates due to Retirement, then:
(i)    any unvested Option Shares shall be immediately forfeited as of such
termination date and no further vesting shall occur; and




--------------------------------------------------------------------------------




(ii)    any vested Option Shares shall be exercisable until the earlier of (A)
the first (1st) year anniversary of such Employment termination date or (B) the
expiration of the Option Period, and thereafter the Award shall expire,
terminate and be of no further force and effect.
(d)    Termination of Employment Due to Death or Disability. If (i) the
Optionee's Employment terminates due to death or Disability, (ii) the Optionee's
Employment terminates due to Retirement and his or her death occurs during the
period described in subsection 3(c)(ii) above (the “Applicable Retirement
Period”) or (iii) the Optionee's Employment terminates due to Disability and his
or her death occurs during the period that expires on the earlier of the
expiration of the Option Period or the first (1st) year anniversary of the
Optionee's termination of Employment due to Disability (the “Applicable
Disability Period”), then:
(i)    any unvested Option Shares that have not already been forfeited shall be
immediately forfeited as of such termination date or date of death, as
applicable and no further vesting shall occur; and
(ii)    any vested Option Shares shall be exercisable until the earlier of (1)
the expiration of the Option Period or (2) the later of (x) the first (1st) year
anniversary of such termination of Employment as a result of Disability or
death, or (y) the first (1st) year anniversary of Optionee's death during the
Applicable Retirement Period or the Applicable Disability Period.
4.    Exercise of Award
Subject to the limitations set forth herein and in the Plan, this Award may be
exercised by completing in writing the Stock Option Award Exercise Notice, in
the form prescribed by the Committee (the “Notice”), and submitting the Notice
to the Company as set forth in Section 5. The Notice shall (a) state the number
of shares of Common Stock with respect to which the Award is being exercised,
(b) be accompanied by cash, a check or, with the consent of the Committee (i)
shares of Common Stock (not subject to limitations on transfer) or a combination
of cash and Common Stock payable to the Company in the full amount of the
purchase price for any shares of Common Stock being acquired or (ii) by cashless
exercise through a broker and (c) be accompanied by cash, check or Common Stock
in the full amount of all federal and state withholding or other employment
taxes applicable to the taxable income of such Optionee resulting from such
exercise (or instructions to satisfy such withholding obligation by withholding
Option Shares in accordance with Section 8); provided, however, that any shares
of Common Stock delivered in payment of the Exercise Price that are or were the
subject of an Award under the Plan must be shares that the Optionee has owned
for a period of at least six (6) months prior to the date of exercise. For the
purpose of determining the amount, if any, of the purchase price satisfied by
payment in Common Stock, such Common Stock shall be valued at its Fair Market
Value on the date of exercise.
Notwithstanding anything to the contrary contained herein, the Optionee agrees
that he or she will not exercise the Award granted pursuant hereto, and the
Company will not be obligated to issue any Option Shares pursuant to this Award
Agreement, if the exercise of the Award or the issuance of such Option Shares
would constitute a violation by the Optionee or by the Company of any provision
of any law or regulation of any governmental authority or any stock exchange or
transaction quotation system. The Optionee agrees that, unless the Awards and
the Option Shares covered by the Plan have been registered pursuant to the
Securities Act of 1933, as amended, the Company may, at its election, require
the Optionee to give a representation in writing in form and substance
satisfactory to the Company to the effect that he is acquiring such shares for
his or her own account for investment and not with a view to, or for sale in
connection with, the distribution of such shares or any part thereof.




--------------------------------------------------------------------------------




If any law or regulation requires the Company to take any action with respect to
the shares specified in such notice, the time for delivery thereof, which would
otherwise be as promptly as possible, shall be postponed for the period of time
necessary to take such action.
5.    Notices
(a)    The Notice for exercise of the Award (with payment) must be made in the
following manner:
(i)    by registered or certified United States mail, postage prepaid, to
MetroPCS Communications, Inc., Attention: Stock Plan Administrator, 2250
Lakeside Blvd, Richardson, TX 75082, in which case the date of exercise shall be
the date of mailing; or
(ii)    by hand delivery or overnight mail to MetroPCS Communications, Inc.,
Attention: Stock Plan Administrator, 2250 Lakeside Blvd, Richardson, TX 75082;
in such case, the date of exercise shall be the date when receipt is
acknowledged by the Company.
(b)    Notwithstanding the foregoing, in the event that the address of the
Company is changed prior to the date of any exercise of this Award, notice of
exercise shall instead be made pursuant to the foregoing provisions at the
Company's current address.
(c)    Any other notices provided for in this Award Agreement or in the Plan to
the Company shall be given in writing and shall be deemed effectively delivered
or given upon receipt, or in the case of notices delivered by the Company to the
Optionee, five (5) days after deposit in the United States mail, postage
prepaid, addressed to the Optionee at the address specified at the end of this
Award Agreement or at such other address as the Optionee hereafter designates by
written notice to the Company.
6.    Assignment of Award
Except as otherwise permitted by the Committee, the Optionee's rights under the
Plan and this Award Agreement are personal; no assignment or transfer of the
Optionee's rights under and interest in this Award may be made by the Optionee,
other than as permitted in Section 10.8 of the Plan. The Award will be
exercisable during Optionee's lifetime only by Optionee or by Optionee's
guardian or legal representative. No right or benefit hereunder shall in any
manner be liable for or subject to any debts, contracts, liabilities, or torts
of Optionee.
7.    Delivery of Common Stock
Shares of Common Stock issued pursuant to the exercise of the Award shall be
credited in book entry form as soon as practicable after the exercise date to an
account administered by a designated custodian, bank or financial institution,
unless the Optionee provides written direction to the Company to issue
certificates. The Optionee may request that any shares credited in book entry
form be issued in certificates at any time, in accordance with the procedures of
the designated custodian, bank or financial institution that administers the
Optionee's account. Certificates representing the Common Stock issued pursuant
to the exercise of the Award will bear all legends required by law and necessary
or advisable to effectuate the provisions of the Plan and this Award. The
Company may place a “stop transfer” order against shares of the Common Stock
issued pursuant to the exercise of this Award until all restrictions and
conditions set forth in the Plan or this Award Agreement and in the legends
referred to in this Section 7 have been complied with.




--------------------------------------------------------------------------------




8.    Withholding
No certificates representing shares of Common Stock purchased hereunder shall be
delivered to or in respect of an Optionee unless the full amount of all federal,
state and other governmental withholding tax requirements imposed upon the
Company with respect to the issuance of such shares of Common Stock has been
remitted to the Company or unless provisions to pay such withholding
requirements have been made to the satisfaction of the Committee. The Company
shall have the right to (a) make deductions from the number of Option Shares
otherwise deliverable upon exercise of this Award in an amount sufficient to
satisfy withholding of any federal, state and other governmental tax required by
law, or (b) take such other action as may be necessary or appropriate to satisfy
any such tax withholding obligations. The Optionee may pay all or any portion of
the taxes required to be withheld by the Company or paid by the Optionee in
connection with the exercise of all or any portion of this Award by delivering
cash, or, with the Committee's approval, by electing to have the Company
withhold shares of Common Stock, or by delivering previously owned shares of
Common Stock, having a Fair Market Value equal to the amount required to be
withheld or paid. The Optionee may only request withholding Option Shares having
a Fair Market Value equal to the statutory minimum withholding amount. The
Optionee must make the foregoing election on or before the date that the amount
of tax to be withheld is determined. If the Optionee is subject to the
short‑swing profits recapture provisions of Section 16(b) of the Exchange Act,
any such election shall be subject to such other restrictions as may be
established by the Committee in order that satisfaction of withholding tax
obligations with shares of Common Stock might be exempt from the operation of
Section 16(b) of the Exchange Act in whole or in part.
9.    Shareholder Rights
The Optionee shall have no rights of a shareholder with respect to shares of
Common Stock subject to this Award unless and until such time as this Award has
been exercised and ownership of such shares of Common Stock has been transferred
to the Optionee.
10.    Successors and Assigns
This Award Agreement shall bind and inure to the benefit of and be enforceable
by the Optionee, the Company and their respective permitted successors and
assigns (including personal representatives, heirs and legatees), except that
the Optionee may not assign any rights or obligations under this Award Agreement
except to the extent and in the manner expressly permitted herein.
11.    No Employment Guaranteed
This Award shall not confer upon Optionee any right with respect to continuance
of Employment or other service with Company or an Affiliate, nor shall it
interfere in any way with any right Company or any Parent or Subsidiary would
otherwise have to terminate such Optionee's Employment or other service at any
time.
12.    Governing Law
This Award Agreement will be construed in accordance with the laws of the State
of Texas to the extent federal law does not supersede and preempt Texas law. The
obligation of the Company to deliver Common Stock hereunder is subject to all
applicable laws and to the approval of any governmental authority required in
connection with the authorization, issuance, sale or delivery of such Common
Stock.




--------------------------------------------------------------------------------




13.    Amendment
Neither the Board nor the Committee may terminate this Award without the written
consent of the Optionee, and no amendment or termination of this Award may
adversely affect the rights, privileges or benefits of the Optionee under this
Award without the written consent of the Optionee; provided, however, that the
restrictions of this Section 13 shall not apply to the extent that applicable
legal or securities requirements may so require an action that is otherwise
prohibited by this Section 13.
Date: [Date]                    


METROPCS COMMUNICATIONS, INC.
                        
/s/ J. Braxton Carter
                        
J. Braxton Carter, CFO & Vice Chairman


        
By clicking “Accept”, the above named Optionee accepts this Award, subject to
the terms and provisions of the Award Agreement, Plan and administrative
interpretations thereof referred to above. Optionee also agrees to become a
party to the Award Agreement. Optionee confirms that he or she has read and
understands the S-8 prospectus related to the Award. You, as the above named
Optionee, are not required to take any further action to accept the terms and
conditions of this Award Agreement. If you, as Optionee, desire to accept the
Award Agreement, subject to the terms and provisions hereof and the Plan and
administrative interpretations of such Plan referred to herein, simply retain a
copy of this Award Agreement for your records, and you shall be DEEMED to have
ACCEPTED the Award and you shall be DEEMED to become a party to the Award
Agreement, being bound to its terms and conditions. By acceptance, Optionee
confirms that the Plan and the S-8 prospectus for the Plan have been made
available to the Optionee, and that he or she has read and understands the S-8
prospectus relating to the Award granted under this Award Agreement.
If you DO NOT WISH TO ACCEPT this Award, you must provide written notice of your
desire to reject the Award Agreement for the grant of the Award within thirty
(30) days of the receipt of this Award Agreement and such written notice must be
signed and dated. Please send such written notice to Stock Plan Administration,
at 2250 Lakeside Blvd., Richardson, Texas, 75082, Attention: Kim Butzke. Again
you must return your written notice of rejection of this Award Agreement within
30 days of receipt of this Award Agreement.






